Citation Nr: 0731248	
Decision Date: 10/03/07    Archive Date: 10/16/07

DOCKET NO.  05-03 592	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Buffalo, 
New York


THE ISSUES

1.  Entitlement to an initial rating in excess of 30 percent 
for post-traumatic stress disorder (PTSD) from June 3, 2002 
to March 21, 2007. 

2.  Entitlement to a rating in excess of 50 percent for PTSD 
since March 22, 2007.

3.  Entitlement to service connection for hypertension to 
include as due to herbicide exposure and as secondary to 
service-connected diabetes mellitus.


REPRESENTATION

Appellant represented by:	New York State Division of 
Veterans' Affairs


ATTORNEY FOR THE BOARD

L. A. Rein, Associate Counsel



INTRODUCTION

The veteran had active military service from September 1967 
to September 1969.

These matters come before the Board of Veterans' Appeals 
(Board) on appeal of an April 2003 rating decision by the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Buffalo, New York, that, in pertinent part, granted service 
connection and assigned an initial 30 percent rating for 
PTSD, effective June 3, 2002, and denied service connection 
for hypertension to include as due to herbicide exposure and 
as secondary to service-connected diabetes mellitus.

In October 2006, the Board remanded these matters to the RO 
for additional notice and development.  Following partial 
completion of the actions requested, the RO continued its 
denial of the veteran's claim for service connection for 
hypertension (as reflected in the May 2007 supplemental SOC 
(SSOC)).  In addition, in a May 2007 rating decision, the RO 
continued the initial 30 percent disability rating for PTSD, 
effective from the June 3, 2002 date of service connection, 
and assigned a staged rating of 50 percent for PTSD, 
effective March 22, 2007, the date of the most recent VA 
compensation and pension (C&P) examination showing an 
increase in symptoms.  Thereafter, the RO returned these 
matters to the Board for further appellate consideration.

Inasmuch as the appeal involves disagreement with the initial 
rating assigned following the grant of service connection for 
PTSD, the Board has characterized that issue in accordance 
with Fenderson v. West, 12 Vet. App. 119, 126 (1999).  
Inasmuch as higher ratings are assignable both before and 
after March 22, 2007, and the appellant is presumed to be 
seeking the maximum available benefit, the claims for a 
higher rating at each stage remains viable on appeal.  Id; AB 
v. Brown, 6 Vet. App. 35, 38 (1993).

The Board's decision on the claim for initial higher ratings 
for PTSD is set forth below.  The claim for service 
connection for hypertension is again being remanded to the RO 
via the Appeals Management Center (AMC) in Washington, D.C.  
VA will notify the veteran when further action, on his part, 
is required.
FINDINGS OF FACT

1.  From the June 3, 2002 effective date of service 
connection to December 15, 2004, the veteran's PTSD symptoms 
were manifested by no more than symptoms reflective of 
occupational and social impairment with occasional decrease 
in work efficiency and intermittent periods of inability to 
perform occupational tasks.

2.  In August 2007, prior to the Board promulgating a 
decision in the appeal of an rating in excess of 50 percent 
for PTSD since March 22, 2007, the RO received notification 
from the veteran's representative that the veteran was 
satisfied with the RO's increase to 50 percent for his 
service-connected PTSD; thereby indicating his intent to 
withdraw this claim.  

  
CONCLUSION OF LAW

1.  The criteria for a rating in excess of 30 percent for 
PTSD from June 3, 2002 to March 21, 2007 are not met.  38 
U.S.C.A. §§ 1155, 5103, 5103A, 5107 (West 2002); 38 C.F.R. §§ 
3.102, 3.159, 4.1, 4.3, 4.20, 4.130, 4.132, Diagnostic Code 
9411 (2006).

2.  The criteria for withdrawal of a Substantive Appeal by 
the appellant for the issue of rating in excess of 50 percent 
for PTSD since March 22, 2007, have been met. 38 U.S.C.A. § 
7105(b)(2), (d)(5) (West 2002); 38 C.F.R. §§ 20.202, 20.204 
(2005). 


REASONS AND BASES FOR FINDINGS AND CONCLUSION

I.  Duties to Notify and Assist

The Veterans Claims Assistance Act of 2000 (VCAA) describes 
VA's duties to notify and assist claimants for VA benefits.   
38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 5126 (West 2002 
& Supp. 2006); 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a) 
(2006).   


Upon receipt of a complete or substantially complete 
application for benefits, VA is required to notify the 
claimant and his or her representative, if any, of any 
information, and any medical or lay evidence, that is 
necessary to substantiate the claim.  38 U.S.C.A. § 5103(a) 
(West 2002); 38 C.F.R. § 3.159(b) (2006); Quartuccio v. 
Principi, 16 Vet. App. 183 (2002).  Proper VCAA notice must 
inform the claimant of any information and evidence not of 
record (1) that is necessary to substantiate the claim; (2) 
that VA will seek to provide; (3) that the claimant is 
expected to provide; and (4) must ask the claimant to provide 
any evidence in his or her possession that pertains to the 
claim in accordance with 38 C.F.R. § 3.159(b)(1). 


During the pendency of this appeal, a decision was entered by 
the United States Court of Appeals for Veterans Claims 
(Court) in the consolidated appeal of Dingess/Hartman v. 
Nicholson, 19 Vet. App. 473 (2006), which held that the VCAA 
requirements of 38 U.S.C.A. § 5103(a) and 38 C.F.R. § 
3.159(b) apply to all five elements of a service connection 
claim.  Those five elements include: 1) Veteran's status; 2) 
existence of disability; 3) a connection between the 
veteran's service and the disability; 4) degree of 
disability; and 5) effective date of the disability.  The 
Court held that the VCAA notice must include notice that a 
disability rating and an effective date for the award of 
benefits will be assigned if service connection is awarded.  
Id.  

In this case, the RO sent letters to the veteran in May 2002, 
June 2002, and November 2006.  In the May 2002 and June 2002 
notice letters, the RO advised the veteran of VA's 
responsibilities to notify and assist the veteran in his 
claim, and what was required to prove a claim for service 
connection.  Thereafter, the RO granted service connection 
for PTSD.  At that time, the RO assigned a disability rating 
and an effective date.  In the November 2006 letter, VA 
informed the veteran what he needed to substantiate his claim 
for an increased rating.  This letter asked him to submit 
certain information, and informed him of VA's responsibility 
concerning obtaining evidence to substantiate his claim. In 
accordance with the requirements of the VCAA, the letters 
informed the veteran what evidence and information VA would 
be obtaining, and asked the veteran to send to VA any 
information in his possession pertaining to his claim. This 
letter also explained that VA would make reasonable efforts 
to help him get evidence such as medical records, but that he 
was responsible for providing sufficient information and 
authorization for VA to request such records not previously 
obtained.  In addition, the November 2006 letter provided the 
veteran with notice compliant with Dingess/Hartman.  In view 
of this, the Board finds that the Department's duty to notify 
has been fully satisfied with respect to the claim on appeal. 

In Pelegrini v. Principi, 18 Vet. App. 112 (2004), the Court 
discussed the statutory requirement in 38 U.S.C.A. § 5103(a) 
that VCAA notice be sent to a claimant before the initial 
adjudication of his claim.  In this case, the veteran did not 
receive notice of the initial disability rating element and 
the effective date element until after the April 2003 
decision awarding service connection, thus the Board finds 
that a timing error has occurred as to these two elements.

In a recent decision by the U.S. Court of Appeals for the 
Federal Circuit (Federal Circuit), the court held that all 
VCAA notice errors are presumed prejudicial, not just with 
regard to the first element notice.  Sanders v. Nicholson, 
No. 06-7001 at 13 (Fed. Cir. May 16, 2007).  A notice error 
requires reversal unless VA can show the error did not affect 
the essential fairness of the adjudication.  Id. at 13-14.  
The Federal Circuit explained that in order to overcome this 
presumption, VA must persuade the reviewing court that the 
purpose of the notice was not frustrated, e.g., by 
demonstrating:  (1) that any defect was cured by actual 
knowledge on the part of the claimant, (2) that a reasonable 
person could be expected to understand from the notice what 
was needed, or (3) that a benefit could not have been awarded 
as a matter of law.  Id. at 14. 

The Board points out that VCAA compliant notice was provided 
to the veteran by the RO in the November 2006 letter, which 
was pursuant to the Board's October 2006 remand.  The veteran 
was afforded ample opportunity to respond to the letter and 
the claim was fully developed prior to readjudication (as 
reflected in the May 2007 rating decision that granted a 
higher staged rating) and recertification of the claim.  So 
under these circumstances, the Board finds the veteran was 
afforded "a meaningful opportunity to participate effectively 
in the processing of his claim by VA," and thus, "essentially 
cured the error in the timing of notice".  See Pelegrini, 18 
Vet. App. at 122-24, and Mayfield v. Nicholson, 444 F.3d 1328 
(Fed. Cir. 2006); see also Prickett v. Nicholson, 20 Vet. 
App. 370, 376 (2006) (the issuance of a fully compliant VCAA 
notification followed by readjudication of the claim, such as 
an SOC or SSOC, is sufficient to cure a timing defect).

With respect to VA's duty to assist the veteran, the Board 
also points out that there is no indication whatsoever that 
any additional action is needed to comply with the duty to 
assist the veteran in connection with the claim.  The RO, on 
its own initiative as well as pursuant to the Board's remand, 
has made reasonable and appropriate efforts to assist the 
veteran in obtaining evidence necessary to substantiate the 
veteran's claim.  The RO has obtained the veteran's service 
medical records, VA medical records, and arranged for the 
veteran to undergo VA examinations in February 2003, March 
2003, October 2004, and March 2007; reports of those 
examinations are of record.  In addition, the veteran and his 
representative have submitted their own statements in support 
of the claim.  In this regard, in an August 2007 statement 
from the veteran's representative, he indicates that the 
veteran is satisfied with the 50 percent rating granted in 
the May 2007 rating decision. Significantly, neither the 
veteran nor his representative has identified, and the record 
does not otherwise indicate, any additional, existing records 
pertinent to the claim on appeal that needs to be obtained.

As all notification has been given and all relevant available 
evidence has been obtained, the Board concludes that any 
deficiency in compliance with the VCAA has not prejudiced the 
appellant and is, thus, harmless error.  See ATD Corp. v. 
Lydall, Inc., 159 F.3d 534, 549 (Fed. Cir. 1998); Bernard v. 
Brown, 4 Vet. App. 384 (1993). 

II.  Initial Rating in excess of 30 percent for PTSD, prior 
to March 22, 2007

A  Background

The veteran filed his initial claim for service connection 
for PTSD on June 3, 2002.  

VA clinic records dated from December 2002 to January 2003 
reflect that the veteran experienced nightmares. The 
therapist noted that the veteran was well motivated in his 
therapy session, he had begun to network with other veterans, 
and he was more detailed in describing his Vietnam 
experiences. 

A February 2003 VA social survey reflects that the veteran 
was dressed appropriately.  The veteran stated he had 
difficulty with short term memory at times; however, he 
attributed this to his normal aging process.  The veteran is 
married with four children and has a close relationship with 
his family.  He reported periods where he was easily angered, 
which he attributed to his PTSD.  The examiner noted that the 
veteran's conversation was appropriate and his speech was 
easy to follow.  The veteran was employed full time.  He 
reported no suicide attempts or suicidal ideation.  As his 
health has deteriorated, his thoughts of his time in Vietnam 
had become more intrusive, more frequent, and the content had 
focused on death and dying.  Since September 11th and the 
threat of war with Iraq, he was more symptomatic and had more 
intrusive sleep patterns and flashbacks to Vietnam.  He was 
easily aggravated, had a lot of negative thoughts, and was 
having nightmares that the veteran felt were triggered by 
combat scenes on television.  The examiner found that the 
veteran fully understood all the questions asked of him and 
he answered them freely.  However, he became nervous several 
times and did not make a lot of strong eye contact when 
speaking about his combat experiences.    

A March 2003 VA examination report notes that the veteran 
worked as a warranty administrator since 1994 and lately was 
having a terrible time at work.  He believed that his bosses 
had become somewhat wary of him since he was getting 
treatment for PTSD.  He experienced some increase in distress 
at work; however he continued to work and had not missed a 
great deal of time at work.  He did not report any 
altercations, arguments or rave responses at work.  He 
reduced his participation in hobbies and interests such as 
hunting and fishing.  The veteran began outpatient therapy in 
May 2002 and his doctor had prescribed antidepressants to 
treat some of his PTSD symptoms.  The veteran reported that 
about three years ago, he was unexpectedly contacted by 
another veteran who he served with in Vietnam and who lived 
nearby.  This contact led to the veteran's current round of 
PTSD symptoms.  

On mental status examination, the veteran's appearance, 
hygiene and attire were appropriate.  His sensorium was 
intact, his speech was relevant and coherent, his thought 
processes were rational and goal oriented, there was no 
evidence of hallucinations or delusions, and there was no 
evidence of specific obsessions, compulsions, or phobias.  He 
was oriented times three and he did well on simple tasks of 
short term memory and concentration.  His mood was mildly 
anxious, but he was pleasant.  His affect was appropriate 
with a full range.  The examiner opined that the veteran's 
PTSD symptoms were moderate in severity.  The veteran had 
symptoms of nightmares, night sweats, and occasional 
flashbacks which were caused by certain triggers such as the 
sound of helicopters and being out in the woods in the dark.  
He had intrusive recollections that caused him distress and 
emotional discomfort and as a result, he had shown some 
reduction in his social comfort level and mobility.  He 
tended to avoid crowds and was isolating himself more.  He 
has experienced an increase in emotional detachment and 
estrangement from others and spent less time with friends.  
The veteran presented with marked hypervigilance and 
constantly checked his surroundings for an escape route in 
strange or novel situations.  He presented with an 
exaggerated startle response to loud noises.  While he was 
not prone to episodes of severe rage or physical aggression, 
he had shown an increase in irritability and anger, which he 
tried to suppress.  His impulse control was generally good.  
He did not present with any suicidal or homicidal risks and 
had no prior suicide attempts.  His insight and judgment are 
good.  He did not present with evidence of full fledged 
depression although at times his PTSD symptoms decreased his 
self-esteem.  Overall, he presented as a relatively well 
adjusted individual despite periods of significant PTSD 
symptoms.  The diagnosis was PTSD, chronic moderate with a 
GAF score of 63.  The examiner opined that the veteran's 
occupational functioning was mildly impaired, and he had 
moderate impairments in social functioning. He was 
experiencing increased distress episodes at work along with 
some difficulty in relationships at work although not in the 
form of anger or aggression.  

In an April 2003 rating decision, the RO granted service 
connection and assigned an initial 30 percent rating for 
PTSD, effective June 3, 2002, the date of the claim.

An April 2003 VA clinic record reflects that the veteran was 
oriented, he maintained eye contact, his thought process was 
intact and he denied suicidal ideation.  The record indicates 
that the veteran had a concern about difficulty 
concentrating.  The veteran stated that he founds things his 
boss did at work very upsetting and he sometimes had to walk 
away.  He had difficulty sleeping at night, especially with 
the recent war in Iraq.  He was waking up with nightmares and 
sweats again.  

VA social work notes dated from August 2003 to November 2003 
reflect that the veteran's mood was positive, his attitude 
was objective, and he did not express anger.  The veteran 
discussed his avoidance of another veteran and why he feared 
contacting him.  Additional stressors were addressed to 
include the veteran's deteriorating eye sight, upcoming eye 
treatment, a family crisis, and stress at work which were 
compounding his anxiety.  The veteran reacted to an article 
he read, stating that he was not ready to accept U.S. 
relations with Vietnam that attempted to establish economic 
support.  The examiner noted that the veteran experienced 
heightened irritability and anxiety.  

VA behavioral health records dated from December 2003 to 
September 2004 show that the veteran continued to avoid 
another veteran ever since they returned from Vietnam.  The 
veteran's primary symptoms were withdrawal and lack of 
connection to others.  The veteran attributed his withdrawal 
symptoms, in part, to the war in Iraq. The veteran stated 
that withdrawal was affecting his marital relationship.  The 
therapist found that grief and loss were contributing to his 
withdrawal.  In April 2004, the veteran spoke about his 
Vietnam experiences to students at a local University, 
despite feelings of anxiety.  Thoughts of Vietnam are 
frequent, but they are not a preoccupation.  His therapist 
found that his thoughts were well organized and showed good 
insight.  The veteran limited his exposure to the war in Iraq 
because it increased intrusive memories.

A September 2004 VA behavior health record reflects that the 
veteran's anger was recently triggered by a co-worker's 
offensive laughter.  The veteran had voiced his anger to his 
wife using a "combat mentality."  Later, the veteran stated 
he realized the laugh reminded him of Vietnam where a 
Vietnamese woman laughed loudly as his patrol exited a 
village and shortly thereafter they were ambushed and a 
soldier died.  The therapist worked with the veteran on anger 
management and diffusion.  At the next session, the veteran 
stated that the prior therapy helped resolve his reaction; he 
no longer made the association to Vietnam and was able to 
tolerate his co-worker's laughter.  The veteran continued to 
have other intrusive memories and reactions stimulated by 
exposure to programs on Vietnam.  The veteran continued to 
deal with his grief and fear of losing his sight and 
accepting his progressive loss of vision, which reduced the 
frequency in which his anger was triggered.  

An October 2004 VA examination report, by the same examiner 
from March 2003,  notes that even though the veteran was 
benefiting from counseling, his symptoms persisted at a 
significant level. The veteran reported that for the most 
part, his ability to maintain himself at work was not 
adversely affected by his PTSD symptoms.  At times, he 
experienced some social anxiety or irritability that caused 
some mild disruption.  His interests included fishing.  Since 
his last evaluation, the veteran reported worsening PTSD 
symptoms of social avoidance and hyperarousal symptoms.  He 
also continued to have problems with sleep, hypervigilance, 
and anger issues.  On mental status examination, the 
veteran's appearance, attire and hygiene were appropriate.  
His sensorium was intact and his speech was relevant, 
coherent and productive.  He was oriented time three.  His 
thought processes were rational and goal directed and there 
was no evidence of hallucinations or delusions or obsessions, 
compulsions, and ritualistic behaviors.  His short term 
memory and concentration skills were intact.  The veteran 
stated he episodically experienced some disruption in his 
concentration related to PTSD distress.  His mood was mildly 
anxious although generally pleasant and affect was 
appropriate with full range.  The examiner opined that the 
veteran had chronic and moderate PTSD, with certain areas 
that had worsened since the veteran's last evaluation in 
March 2003 - specifically in regards to his social comfort 
level.  The veteran reported that he was more "antisocial" 
and preferred to avoid crowds, social gatherings, or even 
spending time with his friends.  His closest companion was 
his  15 year old son.  He became quite anxious and distressed 
when dealing with social gatherings or large crowds.  He 
continued to experience occasional nightmares, had flashbacks 
when he heard helicopters, and had night sweats.  The veteran 
attributed an increase in intrusive recollections to the war 
in Iraq and related news. The examiner noted that the veteran 
had a long-standing anger management problem, which was 
addressed during therapy sessions.  The examiner opined that 
for the most part, the veteran did generally well such that 
he had not had any recent episodes of severe anger, rage or 
physical aggression.  However, he continued to have episodes 
of irritability and angry thoughts to small frustrations.  He 
was hypervigilant, particularly at night, had an exaggerated 
startle response to loud noises, had ongoing significant 
sleep impairment, and episodic concentration problems.  The 
veteran was not suicidal or homicidal.  His impulse control 
remained tenuously adequate.  His insight and judgment were 
good.  While he maintained himself at work adequately, the 
examiner opined that there had been some decline in the 
veteran's personal and social functioning since he was last 
seen.  The diagnosis was PTSD, chronic and moderate and a GAF 
score of 55 was assigned.  The examiner opined that the 
veteran's occupational functioning remained mildly impaired 
due to his PTSD symptoms, although for the most part, he 
maintained himself at work generally adequately.  

A December 2004 VA behavioral health outpatient record 
reflects that the veteran avoided a therapy session from a 
week earlier because of his discomfort with crowds related to 
Vietnam.  

A February 2005 VA behavioral health record notes that the 
veteran purchased some clothing and when he later realized it 
was made in Vietnam he experienced intense anger toward our 
government and internalized it as "aiding and abetting the 
enemy."  He verbalized this to his wife, but had difficulty 
processing the anger.  The therapist commented that the 
veteran's heavy combat experience and exposure to suffering 
has prevented him from being objective.  

A March 2005 VA behavioral health record notes the veteran's 
report of increased irritability.  He was having emotional 
responses to the servicemen in Iraq that were catching him 
off guard.  Recently, he broke into a sweat when asked about 
Vietnam.  

VA behavioral health records from April 2005 to May 2005 
reveal that the veteran found himself more easily agitated 
and low on motivation.  The veteran reported that every May 
9th was very difficult for him and he found himself 
preoccupied, more irritable, and reactive.  The veteran 
discussed several stressors occurring at home and work where 
he was verbally reactive and tense.  He stated that he was 
still not ready to contact his friend from Vietnam.  

A June 2005 VA behavioral health record notes that the 
veteran had a serious confrontation with a neighbor and 
verbally lost control of his anger.  The therapist noted a 
discussion about the veteran's learned aggression from 
Vietnam that remained a part of his mentality and his 
unresolved anger.
 
An August 2005 VA social work note reveals that the veteran 
experienced moderate depression over the past couple of 
weeks.  The veteran indicated that he found it difficult to 
continually deal with the complexity of successfully 
communicating with others when faced with conflict.  He felt 
disappointed in himself, lost self-esteem, confidence, and 
became increasingly irritable.  

B.  Analysis

The veteran asserts that his PTSD symptoms have been of the 
same severity since he submitted his claim for service 
connection and, therefore, he contends that he should be 
granted an initial 50 percent rating during the entire appeal 
period, not just since March 22, 2007 (the date of a VA 
examination showing increased symptoms).

Disability evaluations are determined by the application of 
VA's Schedule for Rating Disabilities, which assigns ratings 
based on average impairment of earning capacity resulting 
from a service-connected disability.  38 U.S.C.A. § 1155; 38 
C.F.R. Part 4.  Where there is a question as to which of two 
evaluations shall be applied, the higher evaluation will be 
assigned if the disability picture more nearly approximates 
the criteria required for that rating.  Otherwise, the lower 
rating will be assigned.  38 C.F.R. § 4.7.  After careful 
consideration of the evidence, any reasonable doubt remaining 
is resolved in favor of the veteran.  38 C.F.R. § 4.3.

The veteran's entire history is reviewed when making 
disability evaluations.  See generally 38 C.F.R. § 4.1; 
Schafrath v. Derwinski, 1 Vet. App. 589 (1995).  Where 
entitlement to compensation already has been established and 
an increase in the disability rating is at issue, it is the 
present level of disability that is of primary concern.  See 
Francisco v. Brown, 7 Vet. App. 55, 58 (1994).  However, in 
Fenderson, the Court noted an important distinction between 
an appeal involving a veteran's disagreement with the initial 
rating assigned at the time a disability is service 
connected.  Where the question for consideration is the 
propriety of the initial rating assigned, evaluation of the 
medical evidence since the grant of service connection and 
consideration of the appropriateness of "staged rating" 
(i.e., assignment of different ratings for distinct periods 
of time, based on the facts found) is required.  See 
Fenderson, 12 Vet. App. at 126.

An evaluation of the level of disability includes 
consideration of the functional impairment of the appellant's 
ability to engage in ordinary activities, including   
employment. 38 C.F.R. § 4.10 (2006).  If there is a question 
as to which evaluation to apply to the veteran's disability,  
the higher evaluation will be assigned if the disability 
picture more nearly approximates the criteria for that 
rating.  Otherwise, the lower rating will be assigned.  38 
C.F.R. § 4.7 (2006). 

When evaluating a mental disorder, VA must consider the 
frequency, severity, and duration of psychiatric symptoms, 
the length of remissions, and the claimant's capacity for 
adjustment during periods of remission.  VA shall assign an 
evaluation based on all the evidence of record that bears on 
occupational and social impairment rather than solely on the 
examiner's assessment of the level of disability at the 
moment of the examination.  38 C.F.R. § 4.126(a) (2006).  
When evaluating the level of disability from a mental 
disorder, VA will consider the extent of social impairment, 
but shall not assign an evaluation solely on the basis of 
social impairment.  38 C.F.R. § 4.126(b).

As noted above, the veteran's PTSD has been assigned an 
initial 30 percent rating for the period from June 3, 2002 to 
March 21, 2007, pursuant to 38 C.F.R. § 4.130, Diagnostic 
Code 9411.  A General Rating formula for evaluating 
psychiatric impairment other than eating disorders contains 
the actual rating criteria for evaluating the veteran's 
disability. 

Pursuant to the General Rating formula, a 30 percent rating 
is warranted when there is occupation and social impairment 
with occasional decrease in work efficiency and intermittent 
periods of inability to perform occupational tasks (although 
generally functioning satisfactory, with routine behavior, 
self-care, and conversation normal), due to such symptoms as: 
depressed mood, anxiety, suspiciousness, panic attacks 
(weekly or less often), chronic sleep impairment, and mild 
memory loss (such as forgetting names, directions, recent 
events).

A 50 percent rating requires occupational and social 
impairment with reduced reliability and productivity due to 
such symptoms as: flattened affect; circumstantial, 
circumlocutory, or stereotyped speech; panic attacks more 
than once per week; difficulty in understanding complex 
commands; impairment of short- and long-term memory (e.g., 
retention of only highly learned material, forgetting to 
complete tasks); impaired judgment; impaired abstract 
thinking; disturbances of motivation and mood; difficulty in 
establishing and maintaining effective work and social 
relationships.

A 70 percent rating is warranted for occupational and social 
impairment with deficiencies in most areas, such as work, 
school, family relations, judgment, thinking, or mood, due to 
such symptoms as: suicidal ideation; obsessional rituals 
which interfere with routine activities; speech 
intermittently illogical, obscure, or irrelevant; near-  
continuous panic or depression affecting the ability to 
function independently, appropriately, and effectively; 
impaired impulse control (such as unprovoked irritability 
with periods of violence); spatial disorientation; neglect of 
personal appearance and hygiene; difficulty in adapting to 
stressful circumstances (including work or work like 
setting); inability to establish and maintain effective  
relationships.

A rating of 100 percent is warranted for total occupational 
and social impairment due to such symptoms as: gross 
impairment in thought processes or communication; persistent 
delusions or hallucinations; grossly inappropriate behavior; 
persistent  danger of hurting self or others; intermittent 
inability to perform activities of daily living (including 
maintenance of minimal personal hygiene); disorientation to 
time or place;  memory loss for names of close relatives, own 
occupation, or own name.

The Board has considered all the evidence of record in light 
of the criteria noted above, and finds that the veteran's 
service-connected PTSD prior to March 21, 2007 is 
appropriately compensated at 30 percent. 

In this regard, during the period from June 3, 2002 to March 
21, 2007, the veteran's PTSD symptoms were manifested, 
primarily, by: anxiety, occasional nightmares and flashbacks, 
sleep disturbances to include night sweats, intrusive 
recollections, social anxiety and some isolation, episodes of 
irritability, and episodic concentration problems; these 
symptoms are reflective of no more than occupational and 
social impairment with occasional decrease in work efficiency 
and intermittent periods of inability to perform occupational 
tasks.

The Board finds that these symptoms fall squarely within the 
schedular criteria for 30 percent (general ability to 
function independently, with some impairment caused by 
irritability, depressed mood, anxiety, chronic sleep 
impairment). The collective evidence for the period shows 
that the veteran generally functioned satisfactorily, with 
routine behavior, self-care, and normal conversation, all of 
which is consistent with the criteria for a rating of 30 
percent.

The Board emphasizes that, prior to March 22, 2007, there 
simply is no medical findings of flattened affect; 
circumstantial, circumlocutory, or stereotyped speech; panic 
attacks more than once a week; difficulty in understanding 
complex commands; impairment of long - and short-term memory 
(e.g., retention of only highly learned material, forgetting 
to complete tasks; impaired judgment; impaired abstract 
thinking; disturbances of motivation and mood; together with 
difficulty in establishing or maintaining effective work and 
social relationships), or more severe symptomatology such as 
to warrant at least the next higher 50 percent rating.  
Moreover, on VA examination in March 2003, the examiner 
opined that the veteran presented himself as a relatively 
well adjusted individual despite periods of PTSD symptoms, 
noting that the veteran had distress episodes at work that 
were not in the form of anger or aggression.  At that time, 
his PTSD was described as chronic and moderate.  On VA 
examination in October 2004, the examiner opined that the 
veteran maintained himself at work adequately even with a 
decline in his personal and social functioning since his last 
evaluation.  The examiner described the veteran's 
occupational functioning as mildly impaired due to chronic 
and moderate PTSD symptoms.    

The Board is aware that the symptoms recited in the criteria 
in the rating schedule for evaluating mental disorders are 
"not intended to constitute an exhaustive list, but rather 
are to serve as examples of the type and degree of the 
symptoms, or their effects, that would justify a particular 
rating." Mauerhan v. Principi, 16 Vet. App. 436, 442 (2002).  
In adjudicating a claim for an increased rating, the 
adjudicator must consider all symptoms of a claimant's 
service-connected mental condition that affect the level of 
occupational or social impairment.  Id. at 443.  However, in 
this case, in addition to the absence of most of the symptoms 
listed in Diagnostic Code 9411 as characteristic of 
occupational and social impairment with reduced reliability 
and productivity (criteria for a 50 percent rating), the 
Board also points out that none of the assigned GAF scores, 
alone, support the assignment of any higher rating during the 
period in question. 

According to the Fourth Edition of the American Psychiatric  
Association's Diagnostic and Statistical Manual of Mental  
Disorders (DSM-IV), a GAF score is a scale reflecting  
psychological, social, and occupational functioning on a  
hypothetical continuum of mental-health illness.  The GAF 
score and the interpretations of the score are important 
considerations in rating a psychiatric disability.  See, 
e.g., Richard v. Brown, 9 Vet. App. 266, 267 (1996); 
Carpenter v. Brown, 8 Vet. App. 240 (1995).  The GAF score 
assigned in a case, like an examiner's assessment of the 
severity of a condition, is not dispositive of the percentage 
rating issue; rather, it must be considered in light of the 
actual symptoms of a psychiatric disorder (which provide the 
primary basis for the rating assigned).  See 38 C.F.R. §  
4.126(a).

On VA examination in March 2003, the veteran was assigned a 
GAF score of 63 and the October 2004 VA examination report 
reflects a GAF score of 55. According to DSM-IV, GAF scores 
between 61 to 70 reflect some mild symptoms (e.g., depressed 
mood and mild insomnia) or some difficulty in social, 
occupational, or school functioning (e.g., occasional 
truancy, or theft within the household), but generally 
functioning pretty well, and has some meaningful 
interpersonal relationships.  GAF scores between 51 and 60 
denote moderate symptoms (e.g., flat affect and 
circumstantial speech, occasional panic attacks) or moderate 
difficulty in social, occupational, or school functioning (e. 
g., few friends, conflicts with peers or co-workers).  In 
this case, the reported symptomatology is consistent with no 
more than mild symptoms or some difficulty in social, 
occupational, or school functioning, and some disturbances of 
motivation and mood, as well as difficulty in establishing 
and maintaining effective work and social relationships, 
which is also consistent with no greater impairment than that 
contemplated by the initial 30 percent rating.  Even 
acknowledging that the veteran experienced frustration, he 
described a good relationship with his spouse and his 
children.  Moreover, there were no assertions or descriptions 
of unprovoked irritability with periods of violence.  
Furthermore, even with some signs of occupational and social 
impairment, the veteran's general functioning, routine daily 
behavior, self-care and conversation appeared essentially 
normal.

For these reasons, the Board finds that no more than an 
initial 30 percent rating is appropriate for the period from 
June 3, 2002 to March 21, 2007.  As the criteria for the next 
higher, 50 percent, rating for PTSD are not met any point 
during this period, it logically follows that criteria for an 
even higher rating (70 or 100 percent) likewise are not met.

III. Withdrawn Claim

Under 38 U.S.C.A. § 7105, the Board may dismiss any appeal 
which fails to allege specific error of fact or law in the 
determination being appealed. A Substantive Appeal may be 
withdrawn in writing at any time before the Board promulgates 
a decision.  38 C.F.R. § 20.202.  Withdrawal may be made by 
the appellant or by his or her authorized representative.  38 
C.F.R. § 20.204.  Appeals must be withdrawn in writing except 
for appeals withdrawn on the record at a hearing.  Id.  In a 
letter received in August 2007, the veteran's representative 
stated that the veteran was satisified with the 50 percent 
rating assigned effective March 22, 2007 for his service-
connected PTSD, indicating the veteran's intent to withdrew 
his appeal for entitlement to an increased rating in excess 
of 50 percent for PTSD since March 22, 2007, and hence, there 
remains no allegations of errors of fact or law for appellate 
consideration with respect to this claim.  Accordingly, the 
Board does not have jurisdiction to review the claim for an 
increased rating for PTSD during this period and it is 
dismissed.


ORDER

For the period from June 2, 2002 to March 21, 2007, a rating 
in excess of 30 percent for PTSD is denied.

The appeal of the issue of a rating in excess of 50 percent 
for PTSD since March 22, 2007, is dismissed.


REMAND

In October 2006, the claim for service connection for 
hypertension was remanded to the RO for specified actions, to 
include a VA examination and an opinion regarding the 
relationship, if any, of the veteran's currently diagnosed 
hypertension to service or to his service-connected diabetes 
mellitus. 

Pursuant to the remand directives, a March 2007 VA 
hypertension examination was conducted. However, the 
information contained in that examination report is not 
responsive to the Board's instructions. The examiner was 
requested to provide opinions as to the etiology of the 
veteran's hypertension; however, the examiner responded that 
she could only resort to speculation as to when the veteran's 
hypertension began.  Thus, the examiner did not respond to 
the Board's inquiries.  A remand by the Board confers on the 
veteran, as a matter of law, the right to compliance with the 
remand instructions, and imposes upon the VA a concomitant 
duty to ensure compliance with the terms of the remand.  See 
Stegall v. West, 11 Vet. App. 268, 271 (1998).  Therefore, 
this case must again be remanded to the RO for compliance 
with its instructions of March 2007.
 
Hence, the RO should arrange for the claims file to be 
returned to the examiner who conducted the March 2007 
hypertension examination for preparation of a supplemental 
report.  In the event that the examiner is unavailable or is 
unable to render the supplemental opinion requested, another 
examination by a physician with the appropriate expertise 
should be afforded to the veteran. The veteran is again 
advised that failure to report to any such scheduled 
examination, without good cause, may result in a denial of 
the claim.  See 38 C.F.R. § 3.655 (2006).  Examples of good 
cause include, but are not limited to, the illness or 
hospitalization of the claimant and death of an immediate 
family member.  If the veteran fails to report to any 
scheduled examination, the RO should obtain and associate 
with the claims file (a) copy(ies) of the notice(s) of the 
examination sent to him by the pertinent VA medical facility.

The actions identified herein are consistent with the duties 
imposed by the Veterans Claims Assistance Act of 2000 (VCAA).  
See 38 U.S.C.A. §§ 5103, 5103A (West 2002); 38 C.F.R. § 3.159 
(2006).  However, identification of specific actions 
requested on remand does not relieve the RO of the 
responsibility to ensure that the VCAA has fully been 
complied with.  Hence, in addition to the action requested 
above, the RO should also undertake any other development 
and/or notification action deemed warranted by the VCAA prior 
to adjudicating the claim for service connection for 
hypertension on appeal.
Accordingly, this matter is hereby REMANDED to the RO, via 
the AMC, for the following action:

1.  The claims file, along with a copy of 
this REMAND, should be returned to the 
examiner who conducted the March 2007 
hypertension examination. The examiner 
should be advised that the purpose of the 
requested opinions is to determine the 
nature and etiology of the veteran's 
hypertension.

The examiner is requested to provide an 
opinion:

(a) whether the veteran entered service 
with hypertension.  If yes, the examiner 
should identify the evidence leading to 
this conclusion.  He should then state 
whether hypertension underwent an 
increase in severity in service which was 
beyond the natural progression of the 
disease;  

(b) if hypertension did not exist upon 
the veteran's entrance in service, state 
whether hypertension was incurred during 
the veteran's period of active military 
service (September 1967 to September 
1969) or within one year of the veteran's 
active military service or whether it is 
at least as likely as not (50 percent 
probability or greater) that the 
veteran's hypertension is medically 
related to service; and 

(c) provide an opinion as to whether it 
is at least as likely as not (50 percent 
probability or greater) that any current 
hypertension, was caused or aggravated 
(made permanently worse) or accelerated 
by his service-connected diabetes 
mellitus beyond its natural progression.  
If the veteran's service-connected 
diabetes aggravated or accelerated any 
pathologic process of hypertension, the 
examiner must state to what extent, given 
in terms of a percentage, did it so 
contribute as compared to the natural 
progress of the disease itself.
 
If the prior examiner is unavailable, or 
is unable to render the supplemental 
opinion requested, the RO should arrange 
for the veteran go undergo VA 
hypertension examination, by a physician 
with the appropriate expertise, at an 
appropriate VA facility to answer the 
questions posed above.  The entire claims 
file, to include a complete copy of this 
REMAND, must be made available to the 
physician designated to examine the 
veteran, and the examination report 
should include discussion of the 
veteran's documented medical history and 
assertions.  All necessary tests and 
studies, if warranted, should be 
accomplished (with all results made 
available to the examiner prior to the 
completion of his or her report). 

The physician should provide a complete 
rationale for the comments and opinions 
expressed, in a printed (typewritten) 
report.

2.  To help avoid future remand, the RO 
should review the examination report to 
ensure that it is responsive to and in 
compliance with the directives of this 
REMAND.  If any action is not undertaken, 
or is taken in a deficient manner, 
appropriate corrective action should be 
undertaken.  See Stegall.

3.  After completing the requested 
action, and any additional notification 
and/or development deemed warranted, the 
RO should readjudicate the claim for 
service connection for hypertension, to 
include as due to herbicide exposure and 
as secondary to service-connected 
diabetes mellitus, in light of all 
pertinent evidence and legal authority 
(i.e.  38 C.F.R. § 3.310(a) (2006) and 
Allen v. Brown, 7 Vet. App. 439, 448 
(1995)).  

4.  If the benefit sought on appeal is 
not granted, the RO must furnish to the 
veteran and his representative an 
appropriate SSOC, and afford them an 
opportunity to respond before the claims 
file is returned to the Board for further 
appellate consideration.	

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2006).



______________________________________________
K. OSBORNE
Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


